DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 104351033, “Huang”), Hamilton et al. (WO 2013185136, “Hamilton”), and Nagadome et al. (US 20150000191, “Nagadome”).
For Claim 1, Huang discloses a soilless plant growing system (the intelligent micro-sterile plant factory, as illustrated in Figures 1-7, with nutrient solution), comprising: 
a conveyor (conveying device 52) for moving plants around a closed loop (Fig. 4); 
a clean room (cabinet body 10) in which the conveyor is located (Fig. 4), the clean room provided with a filtered air supply (“sterile air filter” [0017]) and held at a pressure above ambient atmospheric pressure (“external pressure difference detecting device set on the cabinet body through automatic control of the cabinet body internal pressure greater than the external pressure” [0017]); 
at least one tray (each planting tray 51) configured to be mounted on the conveyor for movement thereon [0027], each tray configured for growing at least one plant in the absence of soil (the system of Huang discusses the nutrient solution circulating device [0014] and does not discuss earth, dirt, soil, or any other substrate present in the system; it is further noted that the trays 51 of Huang are configured for soilless cultivation, in that they have space for holding and cultivating plants).
Huang is silent to the least one tray configured to be received on each of a plurality of carriages; and an automated carriage apparatus including a spur line, wherein the automated carriage apparatus is configured to remove one of the plurality of carriages from the conveyor and/or insert one of the carriages onto the conveyor.
Such carriages carrying one or more plant growing trays on a conveying system are well known in the art. 
Hamilton, like prior art above, teaches a plant cultivating and conveying system (title, disclosure), further comprising a plurality of carriages (stands 18, Fig. 8 for example) supporting one or more trays (holder 272 + trough 274), the plurality of carriages configured to be mounted on a conveyor for movement thereon (note that the wheels at the bottom of the stand cooperate with guide assembly 69 when the stand is acted on by the carriage/conveyor 14 + 15, the guide assembly being discussed starting on page 37, noting that the guide assembly may be suspended from the ceiling, coming up from the ground as in Fig. 26b, or a combination).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the trays and conveying system of Huang by placing the trays on the stands (carriages) and mounting at least a portion of the conveyor to the floor as taught by Hamilton, in order to scale up the system, thus providing an increased yield for any user-chosen plant type in any quantity, as is well known in the art.
Nagadome, like prior art above, teaches a plant cultivation device (title, disclosure) further comprising a conveyor for moving plants along a closed loop (noting paragraphs [0076-78], each circular conveyor loop formed by a plurality of growth conveyors 102), and an automated carriage apparatus including a spur line (103 cooperating with 107), wherein the automated carriage apparatus is configured to remove one of a plurality of carriages (containers 200 circulating 102) from the conveyor and/or insert one of the carriages onto the conveyor (as discussed in [0065-67] as it pertains to the circulating conveyor embodiment represented by Fig. 6 but detailed in [0076-78], working conveyor 103 is connected at one end to carry-in and carry-out conveyor 107, so the cooperation between 103 & 107 is configured to remove one or more plant containers).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the conveyor system of the above-modified reference by adding an automated carry-in and carry-out conveyor as taught by Nagadome, in order to provide seamless movement of the plant growth device, and allowing for one person to oversee more than if done by hand, as is a well-known benefit of automation.
For Claim 13, in normal operation of the reference as modified for the rejection of claim 1, the above-modified reference teaches a method of growing a plant in the absence of soil (in normal operation of the intelligent micro-sterile plant factory, as illustrated in Figures 1-7, with nutrient solution), the method comprising: providing a soilless plant growing system of claim 1 (see the rejection of claim 1 above); placing a plant on the tray (plants are placed on the tray 51 of Huang); placing the tray on the carriage (in the modification in view of Hamilton, the stands 18 carry trays); placing the carriage on the conveyor (the stand 18 as it cooperates with the conveyor); moving the carriage on the conveyor around the closed loop (closed loop of Huang, Fig. 4); providing the clean room with a filtered air supply (provided by the “sterile air filter” [0017]); and holding the clean room at a pressure above ambient atmospheric pressure (“external pressure difference detecting device set on the cabinet body through automatic control of the cabinet body internal pressure greater than the external pressure” [0017]).
For Claim 2, the above-modified reference teaches the soilless plant growing system of claim 1, and the above-modified reference further teaches wherein the conveyor is a floor-mounted conveyor (note the guide assembly 69, Hamilton wherein at least a portion of the conveyor is attached to the floor).
For Claim 3, the above-modified reference teaches the soilless plant growing system of claim 1, and the above-modified reference further teaches wherein each carriage may be removably replaceable on the conveyor (neither the trays of Huang nor the stands of Hamilton are permanently affixed to the conveyor, and as such, they may be both removed and replaced).
For Claim 4, the above-modified reference teaches the soilless plant growing system of claim 1, and the above-modified reference further teaches wherein the plurality of carriages are arranged in a first order on the conveyor, and wherein the plurality of carriages are re-orderable on the conveyor into a second order (as discussed with claim 3, the trays of Huang are not permanently affixed to the conveyor, and may be reordered by a user, if desired; note that the claim lacks the structure configured to perform the claimed function).
For Claim 6, the above-modified reference teaches the soilless plant growing system of claim 1, and Huang further discloses further comprising lighting disposed adjacent to the conveyor, and configured to be stationary with respect thereto, such that each carriage passes the lighting as the carriage passes around the closed loop (“an illumination device arranged in the cabinet body” per the Abstract).
For Claim 7, the above-modified reference teaches the soilless plant growing system of claim 1, and Huang further discloses further comprising at least one watering station configured to irrigate the plants on each carriage as the carriage is passed adjacent to the watering station (as discussed in [0031] the nutrient solution would be provided by nozzles when trays pass by).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Hamilton, and Nagadome as applied to claims 1-4, 6-7, & 13 above, and in further view of Kertz (US 20080274494).
For Claim 5, the above-modified reference teaches the soilless plant growing system of claim 1, and Huang further discloses wherein the clean room comprises light-transmissible windows (discussed as a transparent cabinet, [0015]).
The above-modified reference is silent to composed of polycarbonate.
Kertz, like prior art above, teaches a growing device (title, disclosure), further comprising polycarbonate as an example of a clear material well-known in the art [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the material of the cabinet of the above-modified reference with polycarbonate as taught by Kertz, in order to use a well-known, available material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 8 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Hamilton, and Nagadome as applied to claims 1-4, 6-7, & 13 above, and in further view of Pettibone (US 20110120002).
For Claim 8, the above-modified reference teaches the soilless plant growing system of claim 7.
The above-modified reference is silent to wherein the watering station is configured to collect water run-off from the plants.
Pettibone, like prior art above, teaches a plant growing and conveying system (title, disclosure), further comprising a water recirculating system configured to collect water run-off from the plants [0017].
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the watering station of the above-modified reference with the ability to collect and recycle run-off water as taught by Pettibone, in order to require less water for plant growth, as is well known in the art.
For Claim 12, the above-modified reference teaches the soilless plant growing system of claim 1.
The above-modified reference is silent to further comprising at least one sensor configured to determine the maturity of plants present in a tray.
Pettibone, like prior art above, teaches a plant growing and conveying system (title, disclosure), further comprising at least one sensor configured to determine the maturity of plants present in a tray [0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the above-modified reference with at least one sensor configured to determine the maturity of plants present in a tray as taught by Pettibone, in order to track fast growing outlier plants.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Hamilton, Nagadome, and Pettibone as applied to claim 8 above, and in further view of Howe-Sylvain (US 20130019527).
For Claim 9, the above-modified reference teaches the soilless plant growing system of claim 8.
The above-modified reference is silent to wherein the watering station is configured to purify water run-off collected from the plants.
Howe-Sylvain, like prior art above, teaches a plant growth device (title, disclosure), further comprising a watering station configured to purify water run-off collected from the plants [0010 & 17].
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the tank of the nutrient solution circulating assembly of the above-modified reference with a filter as taught by Howe-Sylvain, in order to better prepare the recycled solution to meet a plant’s needs and to avoid propagating any plant illnesses within the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Hamilton, and Nagadome, as applied to claims 1-4, 6-7, & 13 above, and in further view of Kitagawa (WO 2015022782).
For Claim 11, the above-modified reference teaches the soilless plant growing system of claim 1.
The above-modified reference is silent to further comprising automated tray apparatus configured to remove the tray from the carriages and/or insert the tray onto the carriages.
Kitagawa, like prior art above, teaches a plant conveying and cultivating device (title, disclosure), further comprising an apparatus for the insertion or removal of a tray from the system (100’ and/or 200’ illustrated in Fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the above-modified reference with an apparatus for the insertion or removal of a tray from the system as taught by Kitagawa, in order to be able to handle the weight associated with large amounts of plants grown in soilless conditions.
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to further modify the tray apparatus with automation, in order to remove a user from possible dangers (weight, chemicals in fertilizers, etc) associated with growing plants, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive.
Regarding Applicant argument that “one would not introduce automated features… to modify Huang, nor would one skilled in the art introduce a spur line into Huang,” the Examiner respectfully disagrees, see the following discussions:
Applicant continues to argue that, because Huang discloses that a user would remove a plant directly from the track, this teaches away from the claimed automation. However, the end goal of “user selection” discussed in the Remarks would not be destroyed by automation of the selection process described, since it is well known that such a user may develop and teach to a machine a harvesting profile. In fact, the step of harvesting only specific plants would benefit from automation for the same reasons outlined in the outstanding office action: “…in order to remove a user from possible dangers (weight, chemicals in fertilizers, etc) associated with growing plants, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.” Additional foreseeable advantages are the use of image processing for the selection of only a specific color, size, or other user-selected parameter of produce. Consequences of such a modification, evident to one of ordinary skill in the art, would be to remove the possibility of contamination caused by a user entering the clean environment; this does not arise to an unexpected result. Examples of automation in the art can be seen in the previous cited documents: US 20110120002, US 20110131876, and US 20160192594, for non-limiting examples. It is important to note that the broadest reasonable interpretation of the term “automated” does not specifically require image processing or the involvement of any specific sensors, but it could read on a forklift, since at least a portion of the mechanisms within a generic forklift are automated, and there appears to be no requirement of the claimed aspect to be drawn to any characteristics of, or within, the device.
Applicant goes on to argue that a spur line is not combinable with the closed loop of Huang, due to the independently controlled movement of the carriages around the track; the Examiner respectfully disagrees. As an aside, the instant specification notes the use of a spur track as one of many configurations found in paragraphs [0058, 64, & 112], but especially indicated in the discussion of [0124], “Loading/unloading may take place on the closed loop of the conveyor 11 instead of the spur 15, in certain arrangements.” This calls into question the criticality of the claimed construction of the spur line. Please see the above rejection for teachings relied upon for the spur line. In contrast to the arguments, the amended claim limitation “wherein the automated carriage apparatus is configured to remove one of the plurality of carriages from the conveyor and/or insert one of the carriages onto the conveyor,” does not require that the automated carriage apparatus add or remove a carriage from the spur line; in broadest reasonable interpretation of the claim language, the automated carriage apparatus could reside on a straight track line (or merely with another track), which is completely distinct from the closed loop. The automated carriage apparatus then adds or removes a carriage from the closed loop, per the claim limitation; thus, the arguments do not align with the scope of the claim.
	
Conclusion
Special attention is drawn to the conveying techniques discussed in EP 2710886, NL 1028749, NL 9300609, NL 9401186, WO 02090219, WO 2007142513, WO 2010008335, WO 2014147267, WO 2014199917. 
Special attention is drawn to the plant stands/carriages illustrated in the disclosures of DE 10354569, EP 1600327, EP 1975089.
The remainder of the cited references are pertinent to aspects of the disclosed invention or establish the state of the art thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643